                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

E. DRAKE,                         )
              Plaintiff,          )
                                  )
v.                                )                No. 3:18-cv-1365-K
                                  )
JONES LANG LASALLE SERVICE, INC., )
              Defendant.          )

                                     ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.

      SO ORDERED.

      Signed October 3rd, 2018.




                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
